TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00869-CV



  St. David’s Healthcare Partnership, L.P., L.L.P. d/b/a South Austin Hospital, Appellant

                                                v.

                                   Beverly Aycock, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-10-002064, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss the appeal, explaining that they have

settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Joint Motion

Filed: February 29, 2012